PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,124,776
Issue Date: September 21, 2021
Application No. 16/444,576
Filing or 371(c) Date: June 18, 2019
Attorney Docket No. 2643-10
For: PHARMACEUTICAL COMPOSITIONS COMPRISING BACTERIAL DELIVERY VEHICLES AND USES THEREOF



:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, October 21, 2021, to correct the name of applicant from “Eligo-Bioscience, Paris (FR)” to –Eligo Bioscience, Paris (FR)--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-identified applicant.  

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s credit card.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642. Telephone inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions